UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7714


AMOS ARROYO, a/k/a Aaron Chase,

                    Plaintiff - Appellant,

             v.

APRIL GREEN; JANE HICKS; GREG SMITH; HAMPTON ROADS REGIONAL
JAIL; CORRECT CARE SOLUTIONS; UNKNOWN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00080-AWA-RJK)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amos Jacob Arroyo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amos Arroyo appeals the district court’s order dismissing his 42 U.S.C. § 1983

action without prejudice under Fed. R. Civ. P. 41(b) for failure to comply with the district

court’s order to file an amended complaint. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Arroyo’s informal brief does

not challenge the basis for the district court’s disposition, he has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2